AO 245B (CASDRev. 08/14) Judgment in a Petty Criminal Case




                UNITED ST A TES OF AMERICA                            JUDGMENT IN A CRIMINAL CASE
                                  v.                                  (For Offenses Committed On or After November 1, 1987)
                 Sofia Damaris CRESPIN-GIRON
                                                                         Case Number:        19MJ20896-AGS

                                                                      VICTOR N. PIPPINS, CJA
                                                                      Defendant"s Attorney
REGISTRATION NO.                  83361298


The Defendant:
D pleaded guilty to count(s)

C8'.1    was found guilty on count(s)       1 OF THE COMPLAINT
                                           ~~~~~~~~~~~~~~~~~~~~~~~~~~~~~~~




    after a nlea of not g11iltv.
Accordingly, the defendant is adjudged guilty of such count(s), which involve the following offense(s):
                                                                                                                         Count
Title & Section                        Nature of Offense                                                               Number(s)
8 USC 1325                             ILLEGAL ENTRY (MISDEMEANOR)                                                           I




         The defendant is sentenced is provided on page 2 of this judgment


 D       The defendant has been found not guilty on count(s)

 D       Count(s)   ~~~~~~~~~~~~~~~
                                                                 are Dismissed without prejudice on the motion of the United States.

         Assessment :   REMITTED


 C8'.I   No fine                 D Forfeiture pursuant to order filed                                             , included herein.
        IT IS ORDERED that the defendant shall notify the United States Attorney for this district within 30 days of any
change of name, residence, or mailing address until all fines, restitution, costs, and special assessments imposed by this
judgment are fully paid. If ordered to pay restitution, the defendant shall notify the court and United States Attorney of any
material change in the defendant's economic circumstances.

                                                                       May 15, 2019




                                                                                                                   19MJ20896-AGS
AO 245B (CASO Rev. 08/14) Judgment in a Petty Criminal Case

DEFENDANT:                Sofia Damaris CRESPIN-GIRON                                              Judgment - Page 2 of2
CASE NUMBER:              l 9MJ20896-ACiS

                                                  IMPRISONMENT
 The defendant is hereby committed to the custody of the United States Bureau of Prisons to be imprisoned for a term of:
 TIME SERVED (58 DAYS)




 D     Sentence imposed pursuant to Title 8 USC Section 1326(b).
 D     The court makes the following recommendations to the Bureau of Prisons:




 D     The defendant is remanded to the custody of the United States Marshal.

 D     The defendant shall surrender to the United States Marshal for this district:
       D    at                              A.M.               on
       D    as notified by the United States Marshal.

       The defendant shall surrender for service of sentence at the institution designated by the Bureau of
 D
       Prisons:
       D     on or before
       D     as notified by the United States Marshal.
       D    as notified by the Probation or Pretrial Services Office.

                                                        RETURN

 I have executed this judgment as follows:

       Defendant delivered on


 at   ~~~~~~~~~~~~
                                          , with a certified copy of this judgment.


                                                                    UNITED STATES MARSHAL



                                     By                     DEPUTY UNITED STATES MARSHAL




                                                                                                      19MJ20896-AGS
